Appeal by objectant in an accounting proceeding from a decree of the Surrogate’s Court, Orange County, construing certain paragraphs of a will and settling the account of the executor. Decree, in so far as appealed from, affirmed, with costs to respondent Craigsville Bible Church, Inc., payable out of the estate. No opinion. Lazansky, P. J., Hagarty, Adel and Close, JJ., concur; Taylor, J., dissents and votes to reverse the decree, in so far as appealed from, and to remit the proceeding to the Surrogate’s Court, with a direction to enter a decree providing that the executor deliver to appellant, New York Annual Conference of the Methodist Episcopal Church, the property and money given to appellant’s predecessor by paragraphs tenth and sixteenth, respectively, of the will Respondent Craigsville Bible Church, Inc., failed to show any other intention on the part of the testatrix than that expressed in the will, which gave those legacies to the Methodist Episcopal Church of Craigsville, Orange County, New York. Appellant is entitled to those bequests as the successor in interest of the named legatee. (Kernochan v. Farmers’ Loan & Trust Co., 187 App. Div. 668; affd., 227 N. Y. 658; Graff v. Baymer, 136 Misc. 297, 298.)